Citation Nr: 1518532	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter has come before the Board on several previous occasions, including in November 2012, March 2013, November 2013, and October 2014.  Each time, it was remanded in an attempt to fully develop the claim for adjudication.  As the requested development has now been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Skin disability, to include seborrheic keratosis, was not incurred in and is not otherwise etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for skin disability, to include seborrheic keratosis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).

In June 2008, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2012, December 2012, August 2013, April 2014, and January 2015.  While the Board found the earlier VA examinations and opinions to be inadequate, the January 2015 VA examination addressed all the previous inadequacies.  The Veteran has not raised any argument as to its adequacy.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran had service in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  As such, service connection on a presumptive basis is warranted for a number of disabilities, among them only one skin disability-chloracne.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not have chloracne.  However, he is still entitled to put forth evidence showing a direct connection between his military service and his current skin disability, as set forth in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Facts and Analysis

The Veteran seeks service connection for skin disability.  The evidence of record shows that he was treated in service for a skin rash resulting from crabs in October 1970, with no evidence of a chronic condition or any residuals from this isolated incident.  Based on the Veteran's own statements, the Board accepts that he was treated for a skin rash within a short time of service separation, which VA examiners have concluded was likely dermatitis or eczema.  Regardless of the correct diagnosis, the condition never returned and is not of current concern.  

In late 2008, the Veteran was treated for a complaint of "itching moles" on his back.  His VA treatment providers examined him and surgically removed two spots from his upper back in December 2008.  Both examination by the treatment providers and laboratory testing of biopsied tissue revealed that the Veteran's condition was seborrheic keratosis.

As noted, multiple VA examinations and opinions were obtained with respect to the nature and cause of the Veteran's claimed skin disability.  While each had at least some inadequacy which limited its usefulness for adjudication, all of the examinations agreed that the Veteran's seborrheic keratosis was not incurred in, caused by, or otherwise related to his military service.  

The January 2015 VA examination addressed all inadequacies in drafting of present in the previous examinations.  The provider, a dermatologist, stated that seborrheic keratosis is the "most common benign skin growth in older individuals" and its exact cause is not known.  However, the provider distinctly stated that the Veteran's seborrheic keratosis is less likely than not related to his military service, to the crabs he had in service and/or the dermatitis or eczema rash shortly after service, to exposure to herbicide agents such as Agent Orange, to any of his service-connected disabilities, or to any treatment for any service-connected disability.  The opinion is based on the most current state of medical scientific knowledge, which has never found any relationship between exposure to herbicides or dioxins or to either of the conditions noted in service or immediately after, nor to any of the service-connected disabilities or treatments for such disabilities.  

As noted above, the Veteran's skin disability is not subject to presumptive service connection based on his conceded exposure to herbicides in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Inasmuch as the medical evidence is clear and strong in showing an absence of any possibility of connection between the Veteran's service and his seborrheic keratosis, there is no evidence for service connection on a direct basis.  Notably, the Veteran has never submitted any medical or scientific opinion to the contrary, and the Veteran's own assertions lack the necessary expertise and experience necessary for competent medical evidence.  In this regard the Board points out that although not all questions concerning etiology require medical expertise, the matter of whether a skin disorder was caused by exposure to herbicides decades earlier, or whether a current skin condition is related to an earlier different skin condition are clearly matters requiring medical expertise.  The benefit-of-the-doubt rule does not apply because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5108(b). 


ORDER

Entitlement to service connection for skin disability, to include as due to herbicide exposure, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


